MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE MONTH AND NINE MONTH PERIODS ENDED SEPTEMBER 30, 2 (AMOUNTS IN CANADIAN DOLLARS) NOVEMBER 8, 2011 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Nine Month Periods Ended September 30, 2011 and 2010 Dated: November 8, 2011 OVERVIEW Northcore Technologies Inc. (“Northcore” or the “Company”) provides a Working Capital Engine™ that helps organizations source, manage, appraise and sell their capital equipment.Additionally, Northcore has launched a Social Commerce Group to deliver holistic technology solutions that help businesses leverage social media to accelerate buying and selling. Our integrated software solutions and support services are designed for organizations in a number of sectors including financial services, manufacturing, oil and gas, and government, providing a range of benefits such as: · Streamline the sourcing and procurement of critical assets, while reducing purchasing costs; · Track the location of assets to support improved asset utilization and redeployment of idle equipment; · Manage the appraisal of used equipment more effectively, resulting in a better understanding of fair market values; and · Accelerate the sale of surplus assets while generating higher yields. Northcore owns a 50 percent interest in GE Asset Manager, LLC (also referred to as “GE Asset Manager”), a joint business venture with GE Capital Corporation, through its business division GE Commercial Finance, Capital Solutions (“GE Commercial Finance”).Together, the companies work with leading organizations around the world to help them improve working capital through more efficient management of their fixed assets. Northcore’s shares trade on both the Toronto Stock Exchange (TSX: NTI) and the Over-the-Counter (OTC) Bulletin Board (OTCBB: NTLNF). This Management’s Discussion and Analysis (MD&A) for Northcore should be read with the unaudited interim consolidated financial statements for the period ended September 30, 2011, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2010.This document was approved by the Board of Directors on November 8, 2011. CHANGES IN ACCOUNTING POLICIES On January 1, 2011, the Company adopted International Financial Reporting Standards (IFRS) for financial reporting purposes, using the transition date of January 1, 2010.The financial statements for the three and nine month periods ended September 30, 2011, including required comparative information, have been prepared in accordance with IFRS 1, First-time Adoption of International Financial Reporting Standards, and with International Accounting Standard (IAS) 34, Interim Financial Reporting, as issued by the International Accounting Standards Board (IASB).Previously, the Company prepared its interim and annual consolidated financial statements in accordance with Canadian generally accepted accounting principles ("previous GAAP").Unless otherwise noted, 2010 comparative information has been prepared in accordance with IFRS. The adoption of IFRS has not had an impact on the Company’s operations, strategic decisions and cash flow.Further information on the IFRS impact is provided in the Adoption of New Accounting Policies section of this MD&A. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Nine Month Periods Ended September 30, 2011 and 2010 Dated: November 8, 2011 DEVELOPMENTS IN THE THIRD QUARTER OF 2011 Northcore accomplished the following activities in the period: · Deployed a new release of the Asset Tracker redeployment platform for a major global food and beverage corporation; · Garnered significant capital market interest, which resulted in the initiation of analyst coverage; · Launched first Social Commerce client, Discount This, with a unique group buying platform at: www.discountthis.com; · Formed a Social Commerce Group to focus on helping corporations leverage social media to accelerate buying and selling; · Entered into an agreement to provide the e-tendering technology for the Irish Government Health Services Executive’s initial online acquisition pilot; and · Secured $1,107,000 proceeds through the exercise of warrants and options by current holders. INFORMATION REGARDING FORWARD-LOOKING STATEMENTS Statements contained in this report may include comments that do not refer strictly to historical results or actions and may be deemed to be forward-looking within the meaning of the Safe Harbor provisions of the U.S. federal securities laws.These risks include, among others, statements about expectations of future revenues, cash flows, and cash requirements.Forward-looking statements are subject to risks and uncertainties that may cause our results to differ materially from expectations. These risks include: · The timing of our future capital needs and our ability to raise additional capital when needed; · Our ability to repay our debt to lenders; · Increasingly longer sales cycles; · Potential fluctuations in our financial results and our difficulties in forecasting; · Volatility of the stock markets and fluctuations in the market price of our stock; · The ability to buy and sell our shares on the OTC Bulletin Board; · Our ability to compete with other companies in our industry; · Our dependence upon a limited number of customers; · Our ability to retain and attract key personnel; · Risk of significant delays in product development; · Failure to timely develop or license new technologies; · Risks relating to any requirement to correct or delay the release of products due to software bugs or errors; · Risk of system failure or interruption; · Risks associated with any further dramatic expansions and retractions in the future; · Risks associated with international operations; · Problems which may arise in connection with the acquisition or integration of new businesses, products, services, technologies or other strategic relationships; · Risks associated with protecting our intellectual property, and potentially infringing the intellectual property rights of others; · Fluctuations in currency exchanges; and · The ability to enforce legal claims against us or our officers or directors. 3 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Nine Month Periods Ended September 30, 2011 and 2010 Dated: November 8, 2011 Other such risks as we may identify and discuss from time to time, including those risks disclosed in the Company’s Form 20-F filed with the Securities and Exchange Commission, and Management Information Circular, may also cause our results to differ materially from expectations. We encourage you to carefully review these risks, as outlined above, to evaluate your existing or potential investment in our securities. RESULTS OF OPERATIONS Comparison of the Quarters Ended September 30, 2011 and 2010 The following commentary compares the unaudited consolidated financial results for the three month periods ended September 30, 2011 and 2010, and analyzes significant changes in the consolidated statements of operations and comprehensive loss. Overview:Operational EBITDA loss for the third quarter of 2011 was $404,000, consistent with the Operational EBITDA loss of $395,000 reported for the third quarter of 2010. Operational EBITDA is defined as the loss before interest, taxes, depreciation, stock-based compensation, non-cash and non-recurring items.The Company considers Operational EBITDA to be a meaningful performance measure as it provides an approximation of operating cash flows. Our loss for the third quarter of 2011 was $820,000, a loss of $0.004 per share, compared to a loss of $1,028,000 or $0.006 per share for the same quarter of 2010.The improvement in loss was attributed to the increase in revenues, partially offset by higher non-cash stock-based compensation expense during the quarter.Further, prior year’s loss included a provision for impaired investment and a gain on settlement of debt. Revenues:Revenues are comprised of services (application development activities, software implementation and license fees, training and consulting, product maintenance and customer support), application hosting fees and social commerce solutions. Revenues increased by $71,000 or 54 percent, to $203,000 for the quarter ended September 30, 2011, from $132,000 for the same quarter of 2010.The growth in revenues was attributed to the higher social commerce services revenues in connection with group purchase platform and applications implementation for our strategic partners. Income from GEAM, LLC:Income is derived from using the equity method of accounting to record the Investment in GEAM, LLC. General and Administrative:General and administrative expenses include, primarily: all salaries and related expenses (including benefits and payroll taxes) other than technology staff compensation (which is included in customer service and technology expenses), and sales and marketing staff compensation (which is included in sales and marketing expenses), occupancy costs, bad debt expense, foreign exchange gains or losses, professional fees, insurance, investor relations, regulatory filing fees, and travel and related costs. 4 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Nine Month Periods Ended September 30, 2011 and 2010 Dated: November 8, 2011 General and administrative expenses increased by $40,000 or 13 percent, to $351,000 for the quarter ended September 30, 2011, compared to $311,000 for the same quarter of 2010.The increase was attributed to higher professional fees, partially offset by foreign exchange gains during the quarter. Customer Service and Technology:Customer service and technology costs include all salaries and related expenses associated with the provision of implementation, consulting, application hosting, support and training services.For the quarter ended September 30, 2011, these costs amounted to $181,000, an increase of $7,000 or four percent from the $174,000 reported in the same quarter of 2010.The increase in costs was due primarily to the increase in staffing levels compared to the same period of 2010. Sales and Marketing:Sales and marketing costs include all salaries and related expenses for our sales and marketing personnel as well as business development expenses such as advertising, sales support materials, and trade show costs.For the quarter ended September 30, 2011, sales and marketing costs amounted to $75,000, as compared to $41,000 in the same period of 2010, an increase of $34,000 or 83 percent.The increase was due to the Company engaging a sales executive in Europe to explore new business opportunities in this region. Stock-based Compensation:Stock-based compensation expense for the quarter ended September 30, 2011 was $ 372,000 of non-cash expenses, compared to $77,000 in the same period of 2010, an increase of $295,000.The increase was due to the vesting of stock options, which were higher in the third quarter of 2011 due to the higher number of stock options granted during the second quarter for new senior management and Board members. Depreciation: Depreciation expense for the quarter ended September 30, 2011 was $8,000, consistent with the $5,000 recorded in the same period of 2010. Interest Expense:Interest expense for the quarter ended September 30, 2011 amounted to $54,000, a decrease of $15,000 or 22 percent from the $69,000 recorded in the same quarter of 2010.The interest expense for 2011 included a cash interest expense of $20,000 and a non-cash accretion interest expense of $34,000 related to the Series L and N secured subordinated notes.The interest expense for 2010 included a cash interest expense of $39,000 and a non-cash accretion interest expense of $30,000 related to the Series L and N secured subordinated notes. Other Expenses:Other expenses in 2010 were comprised of a provision for impaired investment in Southcore Technologies, partially offset by a gain on debt settlement with the Series G debt holders.During the quarter ended September 30, 2010, the Company wrote off the investment in Southcore as the Company determined that there was an other than temporary decline in the value of the investment. 5 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Nine Month Periods Ended September 30, 2011 and 2010 Dated: November 8, 2011 Comparison of the Nine Month Periods Ended September 30, 2011 and 2010 The following commentary compares the unaudited consolidated financial results for the nine month periods ended September 30, 2011 and 2010, and analyzes significant changes in the consolidated statements of operations and comprehensive loss and consolidated statements of cash flows. Overview:Year-to-date Operational EBITDA loss was $1,252,000, an improvement of six percent from the Operational EBITDA loss of $1,326,000 reported for the same period of 2010.An increase in revenues contributed to the reduction in Operational EBITDA loss during the period. The year-to-date loss was $3,274,000, a loss of $0.017 per share for 2011, compared to a loss of $2,355,000 or $0.014 per share for the same period of 2010.The increase in loss for the nine months ended September 30, 2011 was attributed primarily to non-cash stock-based compensation. Revenue:Revenues increased by $167,000 or 41 percent, to $573,000 for the nine months ended September 30, 2011, from $406,000 for the same period of 2010.The growth in revenues was attributed to the higher social commerce services revenues in connection with group purchase platform and applications implementation for our strategic partners. Income from GEAM, LLC:Income is derived from using the equity method of accounting to record the Investment in GEAM, LLC. Income from investments increased by $22,000 or 69 percent, to $54,000 for the nine months ended September 30, 2011, from $32,000 for the same period of 2010.The increase was due to higher earnings reported by the joint venture in connection with the NMHG hosting contract which commenced in the fourth quarter of 2010. General and Administrative:General and administrative expenses increased by $259,000 or 25 percentto $1,308,000 for the nine months ended September 30, 2011, from $1,049,000 for the same period in 2010.The increase was attributed to higher non-cash, non-recurring professional fees in connection with the recruitment of new senior management and Board members, as well as engaging an Intellectual Property firm to help examine the applicability of the Company’s core technology and intellectual property portfolio in selected business domains. Customer Service and Technology:For the nine months ended September 30, 2011, these costs amounted to $543,000, consistent with the $550,000 reported for the same period of 2010. Sales and Marketing:Sales and marketing expenses increased by $76,000 to $209,000 for the nine months ended September 30, 2011, from $133,000 for the same period in 2010, an increase of 57 percent.The increase was due to the Company engaging a sales executive in Europe during the fourth quarter of 2010 to explore new business opportunities in this region. Stock-based Compensation:Stock-based compensation expense for the nine months ended September 30, 2011 amounted to $1,625,000 of non-cash expenses, as compared to $374,000 for the same period of 2010.The increase was due to the vesting of stock options, which were higher in 2011 due to the higher number of stock options granted to new senior management and Board members during the second quarter of 2011. 6 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Nine Month Periods Ended September 30, 2011 and 2010 Dated: November 8, 2011 Depreciation: Depreciation expense was $20,000 for the nine months ended September 30, 2011, consistent with the $16,000 recorded for the same period of 2010. Interest Expense:Interest expense was $196,000 for the nine months ended September 30, 2011, compared to $184,000 for the same period of 2010.The increase in interest expense was attributed to interest expense on the operating loan received during the fourth quarter of 2010.The interest expense for 2011 included a cash interest expense of $93,000 and a non-cash accretion interest expense of $103,000 related to the Series L and N secured subordinated notes.The interest expense for 2010 included a cash interest expense of $100,000 and a non-cash interest expense of $84,000 related to the Series L and N secured subordinated notes. Other Expenses:Other expenses in 2010 were comprised of a provision for impaired investment in Southcore Technologies, partially offset by a gain on debt settlement with the Series G debt holders.During the quarter ended September 30, 2010, the Company wrote off the investment in Southcore as the Company determined that there was an other than temporary decline in the value of the investment. Cash Flows from Operating Activities: Operating activities resulted in cash outflows of $1,590,000 for the nine months ended September 30, 2011, as compared to cash outflows of $829,000 from operating activities in the same period of 2010.The increase in operating cash outflows was a result of the change in non-cash operating working capital as detailed in Note 13 of the unaudited interim consolidated financial statements. Cash Flows from Investing Activities:Investing activities resulted in cash outflows of $25,000 during the nine months ended September 30, 2011, as compared to cash inflows of $60,000 for the same period of 2010.The acquisition of new capital assets contributed to the cash outflows during the period. Cash Flows from Financing Activities: Financing activities generated cash inflows of $3,088,000 for the nine months ended September 30, 2011, as compared to inflows of $574,000 for the same period of 2010.Cash inflows during the year were due to the issuance common shares and warrants for proceeds of $1,018,000, warrants and stock options exercises of $2,530,000 and $195,000, respectively, partially offset by repayment of notes payable of $530,000 and share issuance costs of $125,000.Cash inflows during 2010 were due to the issuance of common shares and warrants for proceeds of $383,000, issuance of notes payable of $147,000 and the exercise of warrants and stock options for proceeds of $169,000 and $4,000, respectively, partially offset by share issuance costs of $129,000. 7 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Nine Month Periods Ended September 30, 2011 and 2010 Dated: November 8, 2011 SUMMARY OF QUARTERLY RESULTS The following table sets forth certain unaudited consolidated statements of operations data for each of the eight most recent quarters.These operating results are not necessarily indicative of results for any future period and should not be relied on to predict future performance. Quarter ended Sep 30, Jun 30, Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, Dec 31, (in thousands, except per share amounts) Cdn Gaap Revenues $ Operating expenses: General and administrative Customer service and technology Sales and marketing 75 65 69 54 41 41 51 56 Stock-based compensation 83 77 91 Depreciation 8 6 6 6 5 5 6 6 Total operating expenses Loss from operations before the under-noted ) Interest expense: Interest on notes payable and secured subordinated notes 20 28 45 54 39 32 29 38 Accretion of secured subordinated notes 34 33 36 32 30 28 26 60 Total interest expense 54 61 81 86 69 60 55 98 Other expenses (income): Income from GE Asset Manager ) (1
